EXHIBIT 10.2
SECOND AMENDMENT
TO
AMENDED AND RESTATED EXECUTIVE AGREEMENT BETWEEN
NATIONAL OILWELL VARCO L.P., NATIONAL OILWELL VARCO, INC. AND
CLAY C. WILLIAMS
          This Second Amendment To Amended and Restated Executive Agreement
(this “Second Amendment”) between Varco International, Inc., a Delaware
corporation, and its subsidiaries and Clay C. Williams (the “Executive”) is
executed by National Oilwell Varco, Inc. (“NOI”), National Oilwell Varco L.P.
(“NOV”) and Executive on December 22, 2008, but is effective as set forth
herein.
W I T N E S S E T H:
          Whereas, the Executive previously entered into a certain Amended and
Restated Executive Agreement with Varco International Inc. and its subsidiaries
dated as of December 19, 2003, as amended as of March 10, 2005 (the “Amended and
Restated Agreement”);
          Whereas, National-Oilwell, Inc. and Varco International, Inc. were
merged with and into the other on March 11, 2005 (the “Varco Merger”), and the
surviving entity was named “National Oilwell Varco, Inc.”;
          Whereas, in connection with the Varco Merger, Executive’s employment
was transferred to NOV, a subsidiary of NOI;
          Whereas, the Amended and Restated Agreement must be amended on or
before December 31, 2008 to comply with new Section 409A of the Internal Revenue
Code of 1986, as amended by the America Jobs Protection Act of 2004;
          Whereas, NOI and the Executive desire to amend the Amended and
Restated Agreement to comply with new Section 409A and effect certain other
changes as hereinafter provided; and
          Whereas, NOI, NOV and the Executive desire that NOV become a party to
the agreement;
          Now, Therefore, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.   Except as provided below, the reference in the first paragraph of the
Amended and Restated Agreement to “Varco International Inc., a Delaware
corporation and its subsidiaries (collectively “Varco” or the “Company”)” shall
be deleted and a reference to “National Oilwell Varco, Inc., a Delaware
corporation (“NOI”)” shall be substituted in lieu of the original reference, and
each reference to “Varco” in the Amended and Restated Agreement shall be deleted
and a reference to “NOI” shall be substituted in lieu of each such reference.

- 1 -



--------------------------------------------------------------------------------



 



  (a)   A new sentence shall be added immediately at the end of the first
paragraph of the Amended and Restated Agreement to provide as follows:        
As used in this Agreement, (i) the term “the Company” shall mean NOI and its
subsidiaries, collectively, and (ii) the term “NOV” shall mean National Oilwell
Varco L.P., a Delaware limited partnership.     (b)   The third sentence of the
first recital in the Amended and Restated Agreement shall be deleted in its
entirety.     (c)   Except for the reference to “Varco” in clause (v) of
Paragraph A of Section 2 of the Amended and Restated Agreement (which under this
amendment is a reference to “NOI”), each reference to “Varco” in such Paragraph
and in Sections 3, 4, 5, 6A, 8, 14B and 14E of the Amended and Restated
Agreement shall be deleted and a reference to “the Company” shall be substituted
in lieu of each such reference.     (d)   Each reference to “the Company” in
Paragraph B of Section 2 of the Amended and Restated Agreement and in clause
(iii) of Paragraph F of Section 2 of the Amended and Restated Agreement shall be
deleted and a reference to “NOI” shall be substituted in lieu of each such
reference.     (e)   The reference to “Varco International, Inc.” in Section 11
of the Amended and Restated Agreement shall be deleted and a reference to
“National Oilwell Varco, Inc.” shall be substituted in lieu of the original
reference.

2.   Paragraph D of Section 2 of the Amended and Restated Agreement is hereby
amended and restated in its entirety to provide as follows:

     D. “Date of Termination” shall mean the date specified in the Notice of
Termination relating to termination of Executive’s employment with the Company;
provided that such date shall not be less than 20 days nor more than 45 days
following: (i) involuntary termination, not for cause, pursuant to Section 4
hereof, (ii) the date within the Protective Period that the Company terminates
Executive’s employment other than for Cause so governed by Section 5 hereof, or
(iii) the date within the Protective Period that Executive voluntarily
terminates his employment for good reason so governed by Section 5 hereof. For
purposes of any payments or provision of benefits under this Agreement, the
Executive shall not be considered to have terminated employment with the Company
unless the Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable guidance
issued thereunder.

3.   Paragraph M of Section 2 of the Amended and Restated Agreement is hereby
deleted. Paragraphs G, H, I, J, K, L, and N of Section 2 of the Amended and
Restated Agreement are hereby renumbered paragraphs H, I , J, L, M, N and O
respectively, and a new paragraph G is hereby added to Section 2 of the Amended
and Restated Agreement immediately following paragraph F of such Section to
provide as follows:

     G. “Highest Annual Bonus” shall mean the higher of (i) the highest annual
bonus received by the Executive under the Company’s Annual Incentive Plan over
the preceding three year period and (ii) the annual bonus paid or

- 2 -



--------------------------------------------------------------------------------



 



payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than 12 full
months or during which the Executive was employed for less than 12 full months),
for the most recently completed fiscal year during the Executive’s period of
employment with the Company, if any.

    and a new paragraph K is hereby added to Section 2 of the Amended and
Restated Agreement immediately following paragraph J of such Section to provide
as follows:

     K. “Section 409A Payment Date” shall mean the first business day following
the six-month anniversary of the Date of Termination or, if earlier, Executive’s
death. This provision shall only apply if the Executive is determined to be a
“specified employee” (as defined in Section 409A of the Code) for the year in
which Executive’s Date of Termination occurs and the payment or provision of the
amount or benefit at issue is not permitted to be paid on the date otherwise set
forth in this Agreement without the imposition of additional taxes, interest and
penalties under Section 409A of the Code. Any payments or provisions that are
delayed by application of this provision shall be paid in a lump sum payment on
the Section 409A Payment Date.

4.   The phrase “within thirty days following such Date of Termination” shall be
replaced with the phrase “within thirty days following such Date of Termination
or, if applicable, the Section 409A Payment Date” each time it appears in
Sections 4B, 4C, 5B, 5C, 5G and 5E of the Amended and Restated Agreement.

5.   Paragraph C of Section 4 of the Amended and Restated Agreement is hereby
amended and restated in its entirety to provide as follows:

C. Bonuses.

  (i)   The Company shall pay to Executive the Highest Annual Bonus for the year
in which the Date of Termination occurred pro-rated through and including the
Date of Termination (on the basis of a 365 day year), payable in a lump-sum
within thirty days following such Date of Termination, or, if applicable, the
Section 409A Payment Date.     (ii)   The Company shall pay to Executive any
awards actually earned under any and all other incentive plans then in effect
calculated through the last completed quarter prior to the Date of Termination,
that Executive would have been entitled to receive for such period if Executive
had not been so terminated, payable in a lump-sum within thirty days following
such Date of Termination or, if the amount cannot be calculated as of such Date
of Termination, on the normal distribution date for payment of such awards for
all other participants, or, if applicable and later, the Section 409A Payment
Date.

6.   The phrase “the Company shall promptly deliver such shares to Executive”
shall be replaced with the phrase “the Company shall deliver such shares to the
Executive as soon as administratively practicable following such Date of
Termination or, if applicable, on the Section 409A Payment Date” each time it
appears in Sections 4D and 5F of the Amended and Restated Agreement.

- 3 -



--------------------------------------------------------------------------------



 



7.   Paragraph E of Section 4 of the Amended and Restated Agreement is hereby
amended and restated in its entirety to provide as follows:

     E. The Company shall provide Executive (and applicable beneficiaries of
Executive) with all of the benefits required to be provided under the SERP, to
the extent and when Executive (or his beneficiaries) qualifies for such benefits
under the plan.

8.   Section 5.C. of the Amended and Restated Agreement shall be amended and
restated in its entirety to provide as follows:

  (C)   Effective as of the Date of Termination, the Company shall pay to
Executive an amount equal to three (3) times the Highest Annual Bonus, payable
in a lump sum within thirty days following such Date of Termination or, if
applicable, the Section 409A Payment Date.

9.   Section 5.D of the Amended and Restated Agreement shall be amended and
restated in its entirety to provide as follows:

  (D)   Effective as of the Date of Termination and in consideration of service
through the Date of Termination, the performance awards for all incentive plans
shall vest and be paid as provided in this paragraph D. Payout under the “Annual
Management Incentive Program” (or a similar or successor plan) for the year in
which the Date of Termination occurs, will be pro-rated through and including
the Date of Termination (on the basis of a 365 day year) and will be based on
the higher of (a) the Highest Annual Bonus; or (b) the actual annual financial
plan results. For all other incentive plans, a full year is deemed to be
completed for the year in which the Date of Termination occurs. Payout shall be
prorated based on the number of deemed completed years in the performance
periods. Payment will be made on the normal distribution date for such bonuses
or performance awards for all other participants, or, if applicable, the
Section 409A Payment Date.

10.   The first sentence of Paragraph G of Section 5 of the Amended and Restated
Agreement is hereby amended to add the following proviso at the end of such
sentence:

provided, however, if the Executive has any unvested matching contributions
under a Company-sponsored 401(k) plan, in lieu of any amounts receivable under
this Paragraph due to such contributions, the Executive shall receive an amount
equal to the maximum amount of employer matching contributions that could have
been credited to the Executive under such 401(k) plan (without regard to any
applicable nondiscrimination tests) for the 12-month period preceding the month
in which the Date of Termination occurs.

- 4 -



--------------------------------------------------------------------------------



 



11.   The last sentence of Paragraph H of Section 5 of the Amended and Restated
Agreement is hereby amended to add the following phrase at the end of such
sentence: “or the 10th anniversary of the original date of grant thereof,
whichever is shorter”

12.   The first and second sentences of Paragraph I of Section 5 of the Amended
and Restated Agreement are hereby amended and restated in their entirety to
provide as follows:

          The Company shall provide Executive (and applicable beneficiaries of
Executive) with all of the benefits required to be provided under the SERP, to
the extent and when Executive (or his beneficiaries) qualifies for such benefits
under the plan. Executive shall become and be fully vested in all benefits
payable, and in Years of Service (as defined), under the SERP.

13.   Paragraph A of Section 6 of the Amended and Restated Agreement shall be
amended and restated in its entirety to provide as follows:

A. Upon the termination of Executive’s employment as covered under Sections 4 or
5 and until the date of the Executive’s death, the Company shall continue group
health plan (as defined for purposes of Section 4980B of the Code) benefits to
the Executive and/or the Executive’s family equal to those which would have been
provided to them on the date of such termination as if the Executive’s
employment had not been terminated; provided, that if the Executive’s
participation after the Date of Termination in such group health plan is not
permitted by the terms of a plan, then for the Executive’s lifetime, the Company
shall provide the Executive through other sources with substantially the same
benefits that were provided to the Executive by that plan immediately before the
Termination Date; provided further, that if the Executive becomes reemployed by
another employer and is eligible to receive any of such benefits under another
employer provided plan, the benefits provided hereunder shall be secondary to
those provided under such other plans. With respect to any group health plan
that requires an employee contribution, for the period of time during which the
Executive would be entitled (or would, but for this Agreement, be entitled) to
continuation coverage under a group health plan of the Company under
Section 4980B of the Code if the Executive elected such coverage and paid the
applicable premiums (generally, 18 months), the Executive shall pay the then
active employee cost of the benefits as determined under the then current
practices of the Company on a monthly, semi-annual or annual basis as elected by
the Executive, and thereafter, the Executive shall pay the full cost of the
benefits as determined under the then current practices of the Company on a
monthly or annual basis as elected by the Executive, provided that the Company
shall reimburse the Executive the amount of the costs of the benefit that is in
excess of the then active employees costs for such benefits no later than
30 days following the end of the Executive’s taxable year in which such
reimbursable amounts are paid by the Executive, and provided further that the
reimbursements provided, during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year (with the
exception of applicable lifetime maximums applicable to medical expenses or
medical benefits described in Section 105(b) of the Code) and the right to
reimbursement hereunder shall not be subject to liquidation or exchange for
another benefit or payment;

- 5 -



--------------------------------------------------------------------------------



 



14.   Paragraph B of Section 6 of the Amended and Restated Agreement is hereby
amended and restated in its entirety to provide as follows:

     B. The Company shall reimburse Executive for all outplacement services
incurred on and prior to the last day of the second calendar year following the
year in which the Date of Termination occurs up to a maximum direct cost to the
Company of up to 15% of the Executive’s Annual Base Salary as of the Date of
Termination. Company shall reimburse Executive within 30 days after Executive
provides the Company with an invoice (and any supporting documentation required
by the Company) for such outplacement services, but in no event shall any such
reimbursement be made after the last day of the third calendar year following
the year in which the Date of Termination occurs.

15.   Paragraph C of Section 6 of the Amended and Restated Agreement is hereby
deleted.

16.   A new sentence shall be added immediately at the end of Section 12 of the
Amended and Restated Agreement to provide as follows:

Notwithstanding anything set forth above, the Executive agrees that any breach
or threatened breach of this Agreement (particularly, but without limitation,
with respect to Sections 16 and 17) may result in irreparable injury to the
Company, and therefore, in addition to the procedures set forth above, the
Company shall be entitled to file suit in a court of competent jurisdiction to
seek a temporary restraining order or preliminary or permanent injunction or
other equitable relief to prevent a breach or contemplated breach of such
provisions.

17.   Paragraph G of Section 14 of the Amended and Restated Agreement is hereby
amended and restated in its entirety to provide as follows:

          G. Notwithstanding anything in this Agreement to the contrary, in
accordance with Section 409A of the Code, any additional payments due to the
Executive under this Section 14 shall be paid by the Company no later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

18.   A new Section 15 shall be added immediately following Section 14 of the
Amended and Restated Agreement to provide as follows:

15. Section 409A
This Agreement is intended to meet the requirements of Section 409A of the Code
and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that a payment, or the settlement or deferral thereof, is
subject to Section 409A of the Code, except as the Board of Directors of NOI and
Executive otherwise determine in writing, the payment shall be paid, settled or
deferred in a manner that will meet the

- 6 -



--------------------------------------------------------------------------------



 



requirements of Section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the payment, settlement or
deferral shall not be subject to the additional tax or interest applicable under
Section 409A of the Code. Any provision of this Agreement that would cause the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended (in a manner that as closely as practicable achieves the
original intent of this Agreement) to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, if permitted under the
regulations and other guidance issued under Section 409A of the Code. In the
event additional regulations or other guidance is issued under Section 409A of
the Code or a court of competent jurisdiction provides additional authority
concerning the application of Section 409A with respect to the payments
described hereunder, then the provisions regarding such payments shall be
amended to permit such payments to be made at the earliest time allowed under
such additional regulations, guidance or authority that is practicable and
achieves the original intent of this Agreement.

19.   A new Section 16 shall be added immediately following new Section 15, to
provide as follows:

          16. Confidentiality.
The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies, provided that it
shall not apply to information which is or shall become part of the public
domain (other than by acts by the Executive or representatives of the Executive
in violation of this Agreement), information that is developed by the Executive
independently of such information, or knowledge or data or information that is
disclosed to the Executive by a third party under no obligation of
confidentiality to the Company. The Company promises to provide Executive secret
and confidential information, knowledge and data during his employment. After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.

20.   A new Section 17 shall be added immediately following new Section 16, to
provide as follows:

17. Non-Competition.
A. As part of the consideration for the compensation and benefits to be paid to
Executive hereunder, and the Company’s promise to provide secret and
confidential information, knowledge and data to Executive, and as an additional
incentive for the Company to enter into this Agreement, the Company, and
Executive agree to the non-competition provisions of this Section 17. Executive
agrees that during the period of Executive’s non-competition obligations
hereunder, Executive will not, directly or indirectly for Executive or for
others, in any geographic area or market where the Company or any of its
subsidiaries or affiliated companies are conducting any business as of the date
of termination of the employment relationship or have during the previous twelve
months conducted any business:

- 7 -



--------------------------------------------------------------------------------



 



(i) engage in any business competitive with any line of business conducted by
the Company or any of its subsidiaries or affiliates;
(ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with any line of business conducted by the Company or any of its
subsidiaries or affiliates;
(iii) induce any officer or manager of the Company or any of its subsidiaries or
affiliates to terminate his or her employment with the Company or any of its
subsidiaries or affiliates, or hire or assist in the hiring of any such officer
or manager by person, association, or entity not affiliated with the Company or
any of its subsidiaries or affiliates.
These non-competition obligations shall apply during Executive’s employment and
shall terminate on the first (1st) anniversary date following Executive’s Date
of Termination regardless of the basis for such termination, unless (as set
forth in Section 5 herein), during the Protective Period, the Executive
voluntarily terminates employment for Good Reason or the Company terminates
Executive’s employment other than for Cause, in which case the obligations
herein shall terminate on the third (3rd) anniversary date following Executive’s
Date of Termination. After termination of Executive’s employment these
non-competition obligations shall apply only to businesses having annual
revenues in excess of $20 million competitive with any line of business
conducted by the Company or any of its subsidiaries having annual revenues in
excess of $20 million for the last fiscal year prior to the time of termination.
If the Company or any of its subsidiaries or affiliates abandons a particular
aspect of its business, that is, ceases such aspect of its business with the
intention to permanently refrain from such aspect of its business, then this
post-employment non-competition covenant shall not apply to such former aspect
of that business.
B. Executive understands that the foregoing restrictions may limit his ability
to engage in certain businesses anywhere in the world during the period provided
for above, but acknowledges that Executive will receive sufficiently high
remuneration, confidential and secret information, and other benefits under this
Agreement to justify such restriction. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Section 17 by Executive,
and the Company or any of its subsidiaries or affiliates shall be entitled to
specific performance and injunctive relief as remedies for such breach or any
threatened breach after notification by the Company of any breach and
Executive’s failure to cure same. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 17, but shall be in addition to
all remedies available at law or in equity to the Company or any of its
subsidiaries or affiliates, including, without limitation, the recovery of
damages from Executive and his agents involved in such breach.
C. The Executive and the Company each expressly acknowledge and agree that the
restrictions contained in this Agreement, including this Section 17, are deemed
by each to be reasonable and necessary to protect the business interests of the
Company and its subsidiaries and affiliates. However, in the event that any of
the restrictions contained in this Agreement, and specifically this Section 17,
are found by a court of competent

- 8 -



--------------------------------------------------------------------------------



 



jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, it is the parties express intention for the
restrictions herein set forth to be modified by such court so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

21.   This Second Amendment shall be binding on each party hereto only when it
has been executed by all of the parties hereto, and when so executed, shall,
unless otherwise provided by a specific provision of this Second Amendment, be
and become effective.

22.   All references to “Agreement” contained in the Amended and Restated
Agreement shall be deemed to be a reference to the Amended and Restated
Agreement, as amended by the First Amendment to the Agreement, dated as of
March 10, 2005, and this Second Amendment. Certain capitalized terms used herein
that are not otherwise defined are defined in the Amended and Restated Agreement
and the terms defined in this Second Amendment shall be incorporated in the
Amended and Restated Agreement with the same meanings as set forth herein.

23.   The validity, interpretation, construction and enforceability of this
Second Amendment shall be governed by the laws of the State of Texas.

24.   Except as amended by this Second Amendment, the Amended and Restated
Agreement shall remain in full force and effect.

25.   This Second Amendment may be executed in one or more counterparts, and by
the parties hereto in separate counterparts, each of which when executed shall
be deemed to be an original but all of which shall constitute one and the same
agreement.

Signature Page to Follow

- 9 -



--------------------------------------------------------------------------------



 



          In Witness Whereof, NOI, NOV and the Executive have executed this
Second Amendment on the date first written above, which is effective as set
forth herein.

                  NATIONAL OILWELL VARCO, INC.    
 
           
 
  By:   /s/ Merrill A. Miller, Jr.    
 
           
 
  Name:   Merrill A. Miller, Jr.    
 
  Title:   Chairman, President & Chief Executive Officer    
 
                NATIONAL OILWELL VARCO L.P.         By Its General Partner, NOW
Oilfield Services, Inc.    
 
           
 
  By:   /s/ Dwight W. Rettig    
 
           
 
  Name:   Dwight W. Rettig    
 
  Title:   Vice President & General Counsel    
 
                EXECUTIVE    
 
                /s/ Clay C. Williams                   Clay C. Williams
   

- 10 -